


Exhibit 10.6
AMERICAN REALTY CAPITAL HOSPITALITY PORTFOLIO SMT, LLC
c/o American Realty Hospitality Trust, Inc.
 405 Park Avenue
New York, NY 10022



July 15, 2015






Summit Hotel OP, LP
Each of the Sellers listed on Schedule 1 c/o Summit Hotel Properties, Inc.
12600 Hill Country Blvd, Suite R-100
Austin, Texas 78738




Reference is made to that certain Real Estate Purchase and Sale Agreement, dated
June 2,
2015 (the “Agreement”), by and among the sellers listed on Schedule 1 thereto,
Summit Hotel OP, LP and American Realty Capital Hospitality Portfolio SMT, LLC.
Capitalized terms used but not otherwise defined herein shall have the meanings
set forth in the Agreement.




Sellers and Purchaser desire to include certain additional terms, as well as
modify certain provisions, within the Agreement, and have agreed to amend the
Agreement to reflect such additions and modifications on the terms and
conditions set forth in this Amendment.




Accordingly, we hereby agree with you as follows and the Agreement shall be
deemed amended in accordance with Section 14.4 thereof:




1.
Amendment to Section 2.1.1. Section 2.1.1 of the Agreement is hereby amended and
restated as follows: “Within Three Business Days following the Effective Date,
Sellers, Purchaser and a duly authorized representative of Title Insurer
(“Escrowee”) shall execute Deposit Escrow Instructions in the form attached
hereto as Exhibit B (the “Deposit Escrow Instructions”) and concurrently
therewith, Purchaser shall deliver to Escrowee earnest money in the amount of

$7,420,473 (the “Initial Deposit”), subject to the terms of this Agreement. If
Purchaser elects, in its sole and absolute discretion, to proceed with the
transactions contemplated by this Agreement, then, (x) on or before 5:00 p.m.,
New York time, on the last day of the Due Diligence Period, Purchaser shall
deliver to Escrowee a wire transfer in immediately available federal funds in
the amount equal to $3,710,237 and (y) on or before 5:00 p.m. New York time, on
July 28, 2015 an amount equal to $14,947,799 (the amounts referred to in clauses






--------------------------------------------------------------------------------




(x) and (y) above being hereafter referred to as the “Additional Deposit”). The
term “Deposit” shall mean the Initial Deposit and the Additional Deposit, if
any, and shall include interest earned thereon. The Deposit shall be allocated
among each of the Hotel Assets in accordance with the relative Allocated
Purchase Prices of such Hotel Assets (each, an “Allocated Deposit”). If any such
Hotel Asset becomes an Excluded Title Asset, Excluded Casualty Asset, Excluded
ROFO/ROFR Asset or Excluded Representation Asset pursuant to the terms of this
Agreement, then the Allocated Deposit for such Excluded Title Asset, Excluded
Casualty Asset, Excluded ROFO/ROFR Asset or Excluded Representation Asset (and
the interest thereon) shall be promptly paid over to
Purchaser.”


2.
Amendment to Section 8.1.3. The first sentence of Section 8.1.3 of the Agreement
is hereby amended to read as follows: “Notwithstanding anything to the contrary
contained in this Agreement, Purchaser shall have the period

commencing on the Effective Date and expiring at 5:00 p.m. New York time on July
21, 2015 (the “Due Diligence Period”) during which to determine that either (i)
Purchaser has determined to proceed with the transactions contemplated hereby
(subject to the terms of this Agreement) or (ii) Purchaser has determined
to terminate this Agreement in its entirety pursuant to this Section 8.1.3.”




3.
Counterpart Originals. This letter agreement may be executed in several
counterparts, each of which shall be deemed an original, and such counterparts
shall together constitute one and the same agreement.







--------------------------------------------------------------------------------








Please confirm your agreement with the foregoing by signing and returning the
enclosed execution counterpart of this letter.
 
Very truly yours,
 
 
 
 
 
 
 
 
AMERICAN REALTY CAPITAL HOSPITALITY PORTFOLIO SMT, LLC
 
 
 
By: /s/ Jonathan P. Mehlman           
 
 
Name: Jonathan P. Mehlman
 
 
Title: CEO and President
 
 
 
 
 
 
 
 
 
 
AGREED AND ACCEPTED AS OF THE DATE FIRST ABOVE WRITTEN:


SUMMIT HOTEL OP, LC
 
 
 
{Individually and in accordance with Section 14.20 of the Agreement on behalf of
each Seller}
 
 
 
 
 
 
 
 
By: SUMMIT HOTEL GP,
 
 
 
       LLC, its general partner
 
 
 
 
 
 
 
By: SUMMIT HOTEL PROPERTIES,
 
 
 
       INC., its sole member
 
 
 
 
 
 
 
By: /s/ Christopher Eng                         
 
 
 
Name: Christopher Eng


Title Secretary
 
 
 
Acknowledged and agreed as of the date first written above for the purposes of
the Deposit Escrow Instructions only:


CHICAGO TITLE INSURANCE COMPANY
 
 
 
 
 
 
 
By: /s/ Sharonkay T. Hughes                        
 
 
 
Name: Sharonkay T. Hughes


Title: Assistant Vice President
 
 
 
 
 
 
 
 









--------------------------------------------------------------------------------




Schedule 1






Sellers/Hotels








Count
Owner
State of Formation
Location
1
Summit Hospitality I, LLC

Delaware
Hampton Inn - Medford, OR
1
Summit Hotel OP, LP
Delaware
DoubleTree - Baton Rouge, LA
1
Summit Hospitality I, LLC

Delaware
Fairfield Inn & Suites - Baton Rouge, LA
1
Summit Hospitality I, LLC

Delaware
Springhill Suites - Baton Rouge, LA
1
Summit Hospitality I, LLC

Delaware
TownePlace Suites - Baton Rouge, LA
1
Summit Hotel OP, LP

Delaware
Hampton Inn & Suites - El Paso, TX
1
Summit Hotel OP, LP

Delaware
Hampton Inn - Ft. Wayne, IN
1
Summit Hospitality I, LLC

Delaware
Residence Inn - Ft. Wayne, IN
1
Summit Hotel OP, LP

Delaware
Courtyard - Flagstaff, AZ
1
Summit Hotel OP, LP

Delaware
Springhill Suites - Flagstaff, AZ
1
Summit Hospitality I, LLC

Delaware
Fairfield Inn & Suites - Spokane, WA
1
Summit Hospitality I, LLC

Delaware
Fairfield Inn & Suites - Denver, CO
1
Summit Hotel OP, LP

Delaware
Springhill Suites - Denver, CO
1
Summit Hospitality I, LLC

Delaware
Hampton Inn - Ft. Collins, CO
1
Summit Hospitality I, LLC

Delaware
Fairfield Inn & Suites - Bellevue, WA
1
Summit Hotel OP, LP

Delaware
Hilton Garden Inn - Ft. Collins, CO
16
 
 
 







































































--------------------------------------------------------------------------------




49650625v6


